PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/975,498
Filing Date: 9 May 2018
Appellant(s): BROWN et al.



__________________
G. Peter Nichols
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/23/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 47-51, 54-56, 65-66, 68, 69, 71, 73 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 5,464,760).
In regard to claim 47, Tsai discloses a composition comprising fermented plant-origin material (col 6 In 10-20).  Tsai discloses that the potato hydrolysate is passed through a filtration device wherein the solids are separated from the glucose-containing filtrate. To the filtrate from the filtration station is added nutrients to facilitate fermentation of the glucose to lactic acid; wherein the fermented plant-origin material comprises a fermentation product (col 6 In 20-25); filtered potato hydrolysate containing the glucose must have certain nutrients in order to promote the bacterial growth necessary for the fermentation to take place) produced by fermenting fermentation starter material in a fermentation slurry comprising the fermentation starter material (col 9 In 10-15; liquefied potato, water, nutrient solution and inoculum of L. delbueckii was added), wherein the fermentation starter material comprises hydrolyzed plant-origin material(col 1 In 60-65; starch containing material, such as homogenized potato waste, is first liquefied by an alpha amylase enzyme; and col 2 In 18-20; method using a hydrolyzed (liquefied and saccharified) starch as feed for fermentation); and wherein the fermented plant-origin material has a pH equal to no more than 4.55 (col 8 ln 38-65, Table 2, pH 3.4).
prima facie case of obviousness where the claimed range of pH overlaps with the range taught by Tsai.
Claim 47 has been amended to include the recitations of claim 51, now canceled. In regard to this recitation, Tsai discloses wherein the hydrolyzed plant-origin material comprises a hydrolysis product produced by hydrolyzing at least one macronutrient in a plant-origin material, wherein the at least one macronutrient comprises starch (col 1 In 60-65; starch containing material such as homogenized potato waste). Tsai discloses the following:
 It is a further object of the invention to provide a new method for simplified bioconversion of starch into lactic acid by effecting a simultaneous saccharification and fermentation. The starch-containing material, such as a homogenized potato waste, is first liquefied by alpha-amylase enzyme at an elevated temperature in the range of from about 90°C to about 130°C for a time no less than about 15 minutes (Col. 1 lines 58-64).
Hence, Tsai discloses hydrolyzed starch in the plant-origin material as recited. The degree of hydrolysis would depend on the specific conditions involved in the hydrolyzation process and the nature of the plant-origin material.
Regarding claim 54, Tsai discloses a composition of claim 47 as discussed. Tsai further discloses the additional plant origin material is unhydrolyzed (col 2 In 20-25; commercially available glucose syrup).
Regarding claim 56, Tsai discloses a composition of claim 47 as discussed. Tsai further discloses wherein the composition comprises fermentation metabolites comprising lactic acid (col 4 In 20; producing lactic acid).
Regarding claim 68, Tsai discloses a composition of claim 47 as discussed. Tsai further discloses wherein the composition comprises a mass concentration of fermented plant-origin material equal to 1-100 percent (col 9 example 6 showing the percentage of potato used which is from 1-100 percent).

Regarding claim 79, Tsai discloses a composition of claim 47 as discussed. Tsai further discloses wherein the composition is a nutrient additive (col 2 In 40-45; adding nutrients to the carbon source).
Regarding claim 48, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the fermented plant-origin material comprises a viscosity at 25°C equal to no more than 7500 and at least 2000 cP. However, since Tsai discloses the processes of liquefaction, separation, filtration and extraction of the plant origin material (Figure 1A), it would have been obvious to a person having ordinary skill in the art to determine, through routine experimentation, that these processes need to be carried out using liquid transfer equipment that are viscosity dependent and that the viscosity can be about 1 to 2500 cP to facilitate the process.
Regarding claim 49, Tsai discloses a composition of claim 47 as discussed. Tsai does not particularly disclose wherein the fermented plant-origin material comprises a total water mass concentration equal to about 80 to 90 wt. percent. However, Tsai discloses the use of blended plant origin material (col 9 In 1-5; whole potatoes were blended in a waring blender); it would have been obvious to a person having ordinary skill in the art to determine the optimum water content for the product after blending, through routine experimentation, to facilitate the fermentation.
Regarding claim 50, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the fermented plant origin material comprises a titratable acidity of about 0.3 to about 0.4 wt. percent. However, since Tsai discloses the acidity of the product (col 12 In 10-15; the purified product contained a total acidity of 0.53 N), it would have been obvious to a 
Regarding claim 55, Tsai discloses a composition of claim 55 as discussed. Tsai further discloses alpha-amylase (col 1 In 63; alphaamylase), but Tsai does not disclose wherein the composition comprises deactivated alpha-amylase. However, Tsai does disclose maintaining the mixture without deactivation (col 12 In 50-55; elevated temperature without enzyme deactivation) and time control of fermentation (col 9 In 50-60; showing various time periods). It would have been obvious to a person having ordinary skill in the art to modify the process, through routine experimentation to cause deactivation, to improve properties of final product.
Regarding claim 65, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein at least 50 wt. percent of starch in the hydrolyzed plant-origin material is hydrolyzed starch. However, Tsai discloses the hydrolysis of starch (col 2 In 20-25; The hydrolyzed starch, such as the potato hydrolysate prepared from potato wastes) and the conversion of starch to lactic acid (col 9 In 25-30; 95 percent yield); it would have been obvious to a person having ordinary skill in the art to determine that at least 50 wt. percent of starch in the hydrolyzed plant-origin material is hydrolyzed starch through routine experimentation to ensure the efficacy of fermentation.
Regarding claim 66, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the average molecular weight of the hydrolyzed starch in the hydrolyzed plant-origin material is 1. 7-2. 0 x 106 Dalton. However, Tsai discloses the hydrolysis of starch (col 2 In 20-25; The hydrolyzed starch, such as the potato hydrolysate prepared from potato wastes); it would have been obvious to a person having ordinary skill in the art to determine that this can have a molecular weight of 1. 7-2. 0 x 106 Dalton through routine experimentation depending on starch source, to produce a product having the desired properties.
Regarding claim 71, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the composition comprises a liquid mass concentration equal to 40-60 
Regarding claim 73, Tsai discloses a composition of claim 47 as discussed. Tsai further discloses the use of additional feed (col 2 In 20- 25; commercially available glucose syrup), but not wherein the composition comprises an additional comprising additional carbohydrates. It would have been obvious to a person having ordinary skill in the art to determine that the glucose syrup described by Tsai can also be used in addition to the other plant origin materials used by Tsai (col 1 In 60-65; starch-containing material, such as a homogenized potato), in order to facilitate the fermentation process.

Claim 52, 53, 57-59, 72 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 5,464,760) in view of Dobson et al (US 2014/0170723 A1).
Regarding claim 52, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the plant-origin material comprises a grain. However, Dobson discloses a hydrolysis (para [0089], hydrolyzing in the presence of water) of a plant origin material (para [0089), feedstock comprising lignin, cellulose and hemicellulose) and then subsequently fermenting the hydrolyzed plant origin material (para (0093], contacting the liquid fraction with a fermentation organism) wherein the plant origin material is grain (para [0213), Poaceae includes the staple food grains). As both Tsai and Dobson disclose methods of using plant origin materials for fermentation; it would have been obvious to a person having ordinary skill in the art to determine that the method disclosed by Tsai can be extended to use grains disclosed by Dobson, through routine experimentation, as it provides for a wider range of plant sources (Dobson para [0006), improve the efficiency of the conversion of renewable carbon sources, such as cellulosic or lignocellulosic feedstock).

Neither Tsai nor Dobson specifies the use of pomace.
As both Tsai and Dobson disclose methods of using plant origin materials for fermentation; it would have been obvious to a person having ordinary skill in the art to determine that the method disclosed by Tsai can be extended to the use food processing waste disclosed by Dobson, and specifically to pomace, through routine experimentation, as it provides for a wider range of plant sources (Dobson para (0006), improve the efficiency of the conversion of renewable carbon sources, such as cellulosic or lignocellulosic feedstock).
Regarding claim 57, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the hydrolyzed plant-origin material is whole grain. However, Dobson discloses a hydrolysis (para [0089), hydrolyzing in the presence of water) of a plant origin material (para [0089), feedstock comprising lignin, cellulose and hemicellulose) and then subsequently fermenting the hydrolyzed plant origin material (para (0093), contacting the liquid fraction with a fermentation organism) wherein the plant origin material is a whole grain (para [0213), Poaceae includes the staple food grains). As both Tsai and Dobson disclose methods of using plant origin materials for fermentation; it would have been obvious to a person having ordinary skill in the art to determine that the method disclosed by Tsai can be extended to the use grains disclosed by Dobson, through routine experimentation, as it provides for a wider 
Regarding claim 58, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the hydrolyzed plant-origin material is derived from intact grain caryopses, wherein the average molecular weight of the hydrolyzed starch is reduced by at least 30 percent relative to the average molecular weight of the starch in the intact grain caryopses. However, Dobson discloses a hydrolysis (para (0089], hydrolyzing in the presence of water) of a plant origin material (para (0089], feedstock comprising lignin, cellulose and hemicellulose) and then subsequently fermenting the hydrolyzed plant origin material (para (0093], contacting the liquid fraction with a fermentation organism) wherein the plant origin material is a whole grain (para (0213], Poaceae includes the staple food grains). Moreover Tsai discloses the breakdown of starch (col 2 In 15-20; hydrolyze (liquefied and saccharified)); and it would have been obvious to a person having ordinary skill in the art to determine that the average molecular weight of the hydrolyzed starch is reduced by at least 30 percent relative to the average molecular weight of the starch in the starter material through routine experimentation. Further, since both Tsai and Dobson disclose methods of using plant origin materials for fermentation; it would have been obvious to a person having ordinary skill in the art to determine that the method disclosed by Tsai can be extended to the use grains disclosed by Dobson, as it provides for a wider range of plant sources (Dobson para (0006], improve the efficiency of the conversion of renewable carbon sources, such as cellulosic or lignocellulosic feedstock).
Regarding claim 59, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the hydrolyzed plant-origin material is derived from intact grain caryopses; wherein the intact grain caryopses comprise principal anatomical components; wherein the principal anatomical components comprise a starchy endosperm, a germ and a bran; wherein the principal anatomical components are present in a first set of relative component proportions in the intact grain caryopses; wherein the first set of relative component proportions comprises 
Regarding claim 72, Tsai discloses a composition of claim 47 as discussed. Tsai disclose the use of additional ingredients (col 2 In 20-25; commercially available glucose syrup), but does not disclose wherein the composition comprises an additional plant-origin material comprising a pulse. However, Dobson discloses a hydrolysis (para (0089], hydrolyzing in the presence of water) of a plant origin material (para [0089], feedstock comprising lignin, cellulose and hemicellulose) and then subsequently fermenting the hydrolyzed plant origin material (para (0093], contacting the liquid fraction with a fermentation organism) wherein the plant origin material is a whole grain (para [0213], Poaceae includes the staple food grains). Tsai or Dobson does not specify use of pulses. Since both Tsai and Dobson disclose methods of using plant origin materials for fermentation; it would have been obvious to a person having ordinary skill in the art to determine that the method disclosed by Tsai can be extended to the use grains disclosed by Dobson, and specifically to pulses, through routine experimentation, as it provides for a wider range of plant sources (Dobson para [0006], improve the efficiency of the conversion of renewable carbon sources, such as cellulosic or lignocellulosic feedstock).

Claim 60-64, 67, 70, 74-78, 80, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 5,464,760) in view of Dobson et al (US 2014/0170723 A1) and Triantafyllou Oste et al (US 2004/0219261 A1).
Regarding claim 60, Tsai discloses a composition of claim 1 as discussed. Tsai does not disclose wherein the hydrolyzed plant-origin material is derived from intact grain caryopses; wherein the intact grain caryopses comprise principal nutrients; wherein the principal nutrients comprise starch, fat, protein, dietary fiber, beta-glucan, and sugar; wherein the principal 
Regarding claim 61, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the composition comprises 1 to 20 wt. percent beta-glucan. However, Oste discloses a method of fermenting a plant based material (para [0011), fermented product based on an oat suspension) that uses lactic acid bacteria (para (0017), oat milk suspension is fermented with lactic acid bacteria) wherein the presence of beta glucan is more than 0.3 percent (para [0003), oats are rich in beta glucan; and para (0023), products contain more than 0.3 percent by weight of soluble beta-glucan). Since both Tsai and Oste disclose the use of fermentation of plant based materials using lactic acid fermentation bacteria; it would have been obvious to a person having ordinary skill in the art to determine that the method disclosed by Tsai can be extended to the use of oats as described by Oste, as it provides for a healthier product (Oste para (0014), a fermented non-dairy product low in protein and free from soy and dairy milk) and that the amount of beta glucan disclosed by Oste can be between 1-20 percent, through routine experimentation, depending on the desired properties of the fermented product.
Regarding claim 62, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the hydrolyzed plant-origin material is derived from intact grain caryopses; wherein the intact grain caryopses comprise beta-glucan; and wherein the beta-glucan in the 
Regarding claim 63, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the plant-origin material is whole grain oat flour. However, Oste discloses a method of fermenting a plant based material (para (0011), fermented product based on an oat suspension) that uses lactic acid bacteria (para [0017), oat milk suspension is fermented with lactic acid bacteria) wherein the base is made from oat flour (para (0025], Oat-based materials in general. Commercial grade Adavena(E) products were used as oat base. They are aqueous Suspensions). Since both Tsai and Oste disclose the use of fermentation of plant based materials using lactic acid fermentation bacteria; it would have been obvious to a person having ordinary skill in the art to determine that the method disclosed by Tsai can be extended to the use of oats as described by Oste and specifically to Oat flour, through routine experimentation, as it provides for a healthier product (Oste para (0014), a fermented non-dairy product low in protein and free from soy and dairy milk).

Regarding claim 67, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the composition is a beverage. However, Oste discloses a method of fermenting a plant based material (para (0011], fermented product based on an oat suspension) that uses lactic acid bacteria (para (0017), oat milk suspension is fermented with lactic acid bacteria) wherein the composition is a beverage (para (0008), non-dairy yoghurt drink). Since both Tsai and Oste disclose the use of fermentation of plant based materials using lactic acid fermentation bacteria; it would have been obvious to a person having ordinary skill in the art to determine that the method disclosed by Tsai can be extended to the use of beverage as described by Oste, through routine experimentation, as it provides for a healthier product (Oste para (0014), a fermented non-dairy product low in protein and free from soy and dairy milk).

Regarding claim 74, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the composition is a prebiotic.
However, Oste discloses a method of fermenting a plant based material (para (0011], fermented product based on an oat suspension) that uses lactic acid bacteria (para (0017), oat milk suspension is fermented with lactic acid bacteria) wherein the composition is a prebiotic (para (0008), non-dairy yoghurt drink). Since both Tsai and Oste disclose the use of fermentation of plant based materials using lactic acid fermentation bacteria; it would have been obvious to a person having ordinary skill in the art to determine that the method disclosed by Tsai can be extended to the use of beverage as described by Oste through routine experimentation as it provides for a healthier product (Oste para (0014), a fermented non-dairy product low in protein and free from soy and dairy milk).

Regarding claim 76, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein consumption of the composition by a human provides the human with a source of sustained energy, wherein available starch and protein in the composition have interacted under the influence of acid released during fermentation to reduce the rate of reaction of amylase-catalyzed hydrolysis of the starch. However, Oste discloses a method of fermenting a plant based material (para (0011), fermented product based on an oat suspension) that uses 
Regarding claim 77, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the composition comprises live microorganisms comprising probiotic microorganisms. However, Oste discloses a method of fermenting a plant based material (para (0011), fermented product based on a oat suspension) that uses lactic acid bacteria (para (0017), oat milk suspension is fermented with lactic acid bacteria) wherein the composition is a yoghurt (para (0008), non-dairy yoghurt drink) and the product has live microorganisms comprising probiotic microorganisms (para (0019), EPS producing microorganisms of the invention are preferably added). Since both Tsai and Oste disclose the use of fermentation of plant based materials using lactic acid fermentation bacteria; it would have been obvious to a person having ordinary skill in the art to determine that the method disclosed by Tsai can be extended to the use of beverage as described by Oste, through routine experimentation, as it provides for a healthier product (Oste para (0014), a fermented non-dairy product low in protein and free from soy and dairy milk).

Regarding claim 80, Tsai discloses a composition of claim 47 as discussed. Tsai does not disclose wherein the composition is a texture modifier. However, Oste discloses a method of fermenting a plant based material (para (0011), fermented product based on an oat suspension) that uses lactic acid bacteria (para (0017], oat milk suspension is fermented with lactic acid bacteria) wherein the composition is a yoghurt (para [0008), non-dairy yoghurt drink) and the product has a texture modifier (para (0019), polysaccharides have a Synergistic effect in combination with the maltodextrin and beta-glucan of the oat-based milk alternative thereby yielding a desirable product texture).
Since both Tsai and Oste disclose the use of fermentation of plant based materials using lactic acid fermentation bacteria; it would have been obvious to a person having ordinary skill in the art to determine that the method disclosed by Tsai can be extended to the use of beverage as described by Oste, through routine experimentation, as it provides for a healthier product (Oste para (0014), a fermented nondairy product low in protein and free from soy and dairy milk).
.

(2) Response to Argument
Appellant’s arguments filed 08/23/2021 have been fully considered but they are not persuasive.
On page 6 of the Appeal brief, Appellant presents the following arguments:
The claimed composition, as recited in claim 47, requires, among other things,
an amount of starch in the hydrolyzed plant-origin material is at least 95 wt% of an amount of starch in the plant-origin material; 
no more than about 5 wt.% of the starch is converted to sugar.

Appellant presents similar arguments on pages 6-8 of the Appeal brief. 
In response to Appellant’s arguments, it is noted that the limitation of “no more than about 5 wt.% of the starch is converted to sugar” has not been entered. Appellant attention is directed to the Advisory action mailed 03/22/2021, stating that the proposed amendments will not be entered. Hence, in response to Appellant’s arguments regarding the limitation of “no 
Further in this regard, it is noted that the independent claim 47 is directed to a composition comprising fermented plant-origin material;
wherein the fermented plant-origin material comprises a fermentation product produced by fermenting fermentation starter material in a fermentation slurry comprising the fermentation starter material, wherein the fermentation starter material comprises hydrolyzed plant-origin material;
wherein the hydrolyzed plant-origin material comprises a hydrolysis product produced by hydrolyzing at least one macronutrient in a plant-origin material, wherein the at least one macronutrient comprises starch and wherein an amount of starch in the hydrolyzed plant-origin material is at least 95 wt% of an amount of starch in the plant-origin; and
wherein the fermented plant-origin material has a pH equal to no more than 4.5.
Appellant’s arguments are directed to the conversion of starch to sugar during the process of hydrolysis of the initial plant origin material. This material is further subjected to the fermentation process “by fermenting fermentation starter material in a fermentation slurry comprising the fermentation starter material”. The final composition comprises such fermentation product. Stated somewhat differently, the instant claim 47 is directed to the composition comprising fermented plant origin material that has been hydrolyzed prior to fermentation. It is further noted that the claim 47 is silent as to the nature of the “plant-origin material”, nutrient composition of such material other than starch, and finally, the nature of the fermentation product.
Also, the instant claim 47 is silent as to the concentration/amount of the fermented previously hydrolyzed plant-origin material in the final composition and the actual components/ingredients included in such composition.
Claim 47 is a product-by-process claim. 
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Appellant’s arguments are directed to the process of hydrolysis of the initial plant origin material. The instant claims are not directed to the process of hydrolysis of the initial plant origin material. The patentability of the product does not depend on its method of production.
It is further noted that the hydrolyzed plant-origin material is an intermediate product that is not a part of the final claimed composition.
As stated in the rejection above, Tsai discloses hydrolyzed starch in the plant-origin material as recited. The degree of hydrolysis would depend on the specific conditions involved in the hydrolyzation process and the nature of the plant-origin material.
In response to Appellant’s arguments regarding claim 48 (page 9 of the Appeal brief), it is noted that the viscosity of the fermented plant-origin material would depend on the mature of the original plant material, composition of the plant material, nature of the fermentation, bacteria involved in the fermentation and the nature of the final fermentation product. It is further noted that the instant claim do not recite any additional materials included in the final claimed composition and the viscosity of the final claimed composition.
In response to Appellant’s arguments regarding claim 55 (page 9 of the Appeal brief), it is noted that it would have been obvious to a person having ordinary skill in the art to modify the process, through routine experimentation to cause deactivation, to improve properties of final product. It is further noted that this argument is also directed to the process of deactivation of alpha-amylase.
6 Dalton through routine experimentation depending on starch source, to produce a product having the desired properties.
In response to Appellant’s arguments on pages 10-11 of the Appeal brief, regarding the rejection of claim  53 under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 5,464,760) in view of Dobson et al (US 2014/0170723 A1), it is noted that Dobson discloses a hydrolysis (para [0089], hydrolyzing in the presence of water) of a plant origin material (para [0089), feedstock comprising lignin, cellulose and hemicellulose) and then subsequently fermenting the hydrolyzed plant origin material (para (0093], contacting the liquid fraction with a fermentation organism) wherein the plant origin material is grain (para [0213), Poaceae includes the staple food grains). Neither Tsai nor Dobson specifies the use of pomace. As both Tsai and Dobson disclose methods of using plant origin materials for fermentation; it would have been obvious to a person having ordinary skill in the art to determine that the method disclosed by Tsai can be extended to the use food processing waste disclosed by Dobson, and specifically to pomace, through routine experimentation, as it provides for a wider range of plant sources (Dobson para (0006), improve the efficiency of the conversion of renewable carbon sources, such as cellulosic or lignocellulosic feedstock).





Respectfully submitted,
/VERA STULII/Primary Examiner, Art Unit 1791         
                                                                                                                                                                                               
Conferees:
/Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.